Name: 88/310/EEC: Commission Decision of 11 May 1988 concerning health protection measures in connection with imports of certain fresh meat from the State of Goias, Brazil
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  deterioration of the environment;  documentation
 Date Published: 1988-06-02

 Avis juridique important|31988D031088/310/EEC: Commission Decision of 11 May 1988 concerning health protection measures in connection with imports of certain fresh meat from the State of Goias, Brazil Official Journal L 136 , 02/06/1988 P. 0020 - 0020*****COMMISSION DECISION of 11 May 1988 concerning health protection measures in connection with imports of certain fresh meat from the State of Goias, Brazil (88/310/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 87/64/EEC (2), and in particular Article 16 thereof; Whereas the requirements as regards animal health conditions and veterinary certification for imports of fresh meat from Brazil are laid down in Commission Decision 86/195/EEC (3), as amended by Decision 87/445/EEC (4), with particular reference to the situation of foot-and-mouth disease obtaining in Brazil at that time; Whereas during the last on-the-spot inspection of the Community in March 1988 changes were observed in the quality of Brazilian veterinary controls in respect of foot-and-mouth disease in the State of Goias; Whereas if this situation persists it is liable to create a hazard for Community livestock; Whereas it is therefore appropriate to adopt protection measures to avert such a hazard and to prohibit imports from the State of Goias from 15 May 1988; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The authorization to import fresh meat from Brazil laid down in Decision 86/195/EEC is suspended in respect of fresh meat of bovine animals slaughtered after 15 May 1988 in the State of Goias. Article 2 This Decision is addressed to the Member States. Done at Brussels, 11 May 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 34, 5. 2. 1987, p. 52. (3) OJ No L 142, 28. 5. 1986, p. 51. (4) OJ No L 244, 28. 8. 1987, p. 38.